Citation Nr: 0828025	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service-connected diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected diabetes mellitus. 

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected diabetes mellitus.

6.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus. 

7.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.  
The record was also held open for an additional 60 days to 
allow the veteran to obtain and submit additional medical 
evidence.  That additional evidence was received with waiver 
of initial RO review. 




FINDING OF FACT

The weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
currently diagnosed erectile dysfunction, peripheral 
neuropathy of both upper and lower extremities, hypertension, 
and coronary artery disease are caused by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for erectile 
dysfunction, peripheral neuropathy of both upper and lower 
extremities, hypertension, and coronary artery disease as 
secondary to service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  
Collectively, VA notice and duty to assist letters dated in 
January 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date or increased rating 
if service connection is granted on appeal.  However, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to an increased 
rating and effective date.  Significantly, the veteran 
retains the right to appeal the disability rating and 
effective date assigned by the RO. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports and medical opinions, service personnel records, 
personal hearing testimony, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented.  Because the full 
benefits sought on appeal are being granted by this Board 
decision, no further notice or assistance to the appellant is 
required.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue because of the favorable nature 
of the Board's decision.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Disorders Secondary to Diabetes 
Mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran).

Service connection has been established for diabetes mellitus 
as presumed due to herbicide exposure in Vietnam.  The 
veteran contends that his diagnosed erectile dysfunction, 
peripheral neuropathy of both upper and lower extremities, 
hypertension, and coronary artery disease are caused by his 
service-connected diabetes mellitus.  

At a personal hearing at the RO (Decision Review Officer) in 
April 2006, the veteran testified that blood testing in 
February 1994 likely showed diabetes; the criteria for 
determining diabetes was higher in 1994, so the veteran did 
not meet the standards in 1994, but the same blood testing 
results in 1994 met the subsequently revised criteria for 
diabetes mellitus; and that he showed his 1994 blood test 
results to his treating VA physician.  

At a Board personal hearing in August 2007, the veteran 
testified that, although he was first diagnosed with diabetes 
mellitus in 2004, he had the symptoms of diabetes since 1994; 
that he began experiencing erectile dysfunction in 2000; and 
he was diagnosed with peripheral neuropathy of the 
extremities in 2004.  

The medical evidence includes VA examination reports or 
opinions dated in March 2005 and June 2006 that include 
opinions that the veteran's erectile dysfunction, peripheral 
neuropathy of both upper and lower extremities, hypertension, 
and coronary artery disease were not caused or aggravated by 
his service-connected diabetes mellitus.  These opinions were 
base in large part on the factual assumption that the 
veteran's diabetes mellitus was not diagnosed until 2004.  

The favorable medical evidence includes an August 2007 letter 
from a VA nurse practitioner that includes the opinion that, 
based on a review of blood testing in February 1994, it was 
at least as likely as not that the veteran had type 2 
diabetes mellitus in 1994.  The favorable medical evidence 
includes medical articles reflecting that the criteria for 
diagnosing diabetes mellitus changed between the time of the 
veteran's blood testing in February 1994 and his diagnosis of 
diabetes mellitus in 2004.  The medical evidence includes an 
August 2007 letter from the veteran's VA primary care 
provider that reflects the opinion that the veteran's 
diabetes mellitus has had an adverse impact on some of the 
veteran's other medical problems that include erectile 
dysfunction, coronary artery disease, and neuropathy.  

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed erectile dysfunction, 
peripheral neuropathy of both upper and lower extremities, 
hypertension, and coronary artery disease are caused by his 
service-connected diabetes mellitus.  Because the evidence 
shows that it is at least as likely as  not that the 
veteran's diabetes mellitus began in 1994, such resolution of 
doubt on this question is resolved in the veteran's favor.  
Because the basis of the March 2005 and June 2006 VA opinions 
relied on the factual premise that the veteran did not have 
diabetes until 2004, the opinion relied on the assumed fact 
that the other claimed secondary disorders chronologically 
preceded the onset of diabetes mellitus.  In light of the 
finding that the veteran's diabetes showed symptomatic onset 
in 1994, the probative value of the March 2005 and June 2006 
VA opinions is substantially diminished.  When weighed 
against the favorable medical opinion evidence, including the 
August 2007 VA physician letter, that the veteran's (service-
connected) diabetes mellitus had an adverse impact on 
erectile dysfunction, coronary artery disease, and 
neuropathy, the Board resolves reasonable doubt in the 
veteran's favor to find that service connection is warranted 
for erectile dysfunction, peripheral neuropathy of both upper 
and lower extremities, hypertension, and coronary artery 
disease as secondary to service-connected diabetes mellitus.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102. 


ORDER

Service connection for erectile dysfunction as secondary to 
service-connected diabetes mellitus is granted. 

Service connection for peripheral neuropathy of the right 
upper extremity as secondary to service-connected diabetes 
mellitus is granted. 

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to service-connected diabetes 
mellitus is granted.

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to service-connected diabetes 
mellitus is granted. 

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to service-connected diabetes 
mellitus is granted.

Service connection for hypertension as secondary to service-
connected diabetes mellitus is granted. 

Service connection for coronary artery disease as secondary 
to service-connected diabetes mellitus is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


